DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Application
This communication is responsive to the applicant's amendment filed 11/23/2020.
Claims 1-20 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 11/23/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,387,109 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see remark, filed 11/23/2020, with respect to the rejection(s) of claim(s) 1-20 under double patenting have been fully considered and are Asayama et al (US-2011/0310308) and Chen (US-2005/0310308).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 2, 4-6, 8, 10; 12-16, 18 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Asayama et al (US-2011/0310308, hereafter, Asayama). 
	Regarding claim 1, Asayama discloses an electronic device comprising control circuitry, audio circuitry (decoder 106) and an audio output route (see Figs. 2-4, para [0066]), the control circuitry (microcomputer 103) operative to: 
	identify a current mode of the device (see para [0066]), wherein the current mode comprises one of a first mode (Theater mode), or a second mode (TV mode); 
	in response to identifying the current mode is the first mode (Theater mode), direct the audio circuitry to prevent authorized audio from being output to one or more speakers (internal speaker 108) of the electronic device through a first audio output route (audio route to internal speaker 108);

	in response to sensing that an accessory (external output unit, 2, 3) is coupled to the device (see Fig. 4 and para [0062]), switch the device from the second mode (TV mode) to the first mode (Theater mode).
 	Regarding claim 2, Asayama discloses an electronic device of claim 1, wherein the control circuitry is further operative to, in response to sensing that the accessory is coupled to the device, direct the audio circuitry to provide the authorized audio for output to the accessory through a second audio output route (audio output route to external speaker 3, see para [0076]).
	Regarding claim 4, see para [0056], [0057], and [0065]).
	Regarding claims 5 and 6, see Fig. 4 include output interface 2 and speaker 3.
	Regarding claim 8, the electronic device disclosed by Asayama is including a remote control (see para [0057]) are generally having volume control provided using the assessor coupled to the device through the second audio output route.
	Regarding claim 10, the first mode (Theater mode) and the second mode (TV mode) are used to mute and/or silent the internal speaker audio output or the external speaker audio output, and therefore can be considered as “mute mode” or “silent mode”.
	

	Regarding claim 13, Asayama discloses the method of claim 12 further comprising in response to sensing that the accessary is decoupled form the device, the device is remaining in first mode (see para [0115]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 7 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asayama.
Regarding claim 7, Asayama disclosed the electronic device as discussed in claim 1 above.  However, Asayama does not disclose the accessory is part of a dock that retains the electronic device.  
Electronic dock or docking station is old and well known in the art to provide compact containment for different electronic devices.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the electronic device of Asayama with the accessory as part of a dock or docking station to 
Regarding claim 11, Asayama disclosed the electronic device as discussed in claim 1 above.  However, Asayama does not disclose the electronic device is a telephone, a desktop computer or a notebook computer.  Asayama discloses the electronic device is a TV, and including microcomputer 103 for A/V signals processing as shown in Fig. 1.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilizes the audio switching control processing with accessory output control to provide theater sound to external speaker in order to generate greater sound outputs for user as taught by Asayama, for a well known electronic device such as a desktop computer or a lap top computer. 

Claims 3 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asayama in view of Chen (US-2005/0261789).
Regarding claims 3 and 9, Asayama disclosed the electronic device as discussed in claim 2 above.  However, Asayama does not disclose the second audio output route coupled the accessory to the device with an audio route supporting A2DP or HFP protocols.
Bluetooth wireless connection or coupling between different audio devices is old and well known in the art, and A2DP or HFP protocols are industry standard protocols for such purpose.  Chen discloses audio wireless transmission and receiving and amplifying system utilize the industry standard A2DP or HFP protocols for wireless connection between electronic devices (see Fig. 2, 5 and para [0030], [0035]).  It would 

	Method claims 15 and 19 are rejected for the same reasoning as set forth for the rejection of apparatus claims 3 and 7 since the apparatus claims perform the same functions as the method claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XU MEI/           Primary Examiner, Art Unit 2654                                                                                                                                                                                              	02/23/2021